DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/2/22 has been entered. As directed by amendment, claims 1, 10-12 and 15 are amended. Applicant’s amendments to drawings and claims have overcome the drawing objections, and 112(a) rejection previously set forth in the non-final office action mailed on 5/11/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “a flat surface to allow attachment of a handle or attachment to an examination table”, and it is unclear how a flat surface is allowing an attachment. The attachment needs features, such as clamps, magnetic, screw, threads, etc. with the flat surface to be capable of being attached to other places. Correction/clarification is required.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Adams (US 20050096649).	
Regarding Claim 1, Adams et al. (US 20040092992) disclose a single-use uterine tissue resector (disposable battery powered rotary tissue cutting instrument 10) comprising: 
a handle (handpiece 14); 
an outer cutting tube (Figs.1-2, elongate outer tubular member 16) having a proximal portion statically attached to the handle (Figs.1-2, [0040] an outer tubular member or sleeve having a proximal end fixedly attached to an outer member hub 20 which, in turn, is fixedly attached to the handpiece 14); 
an inner cutting tube concentrically positioned and rotatable within a lumen of the outer cutting tube (Fig.2, [0040] an elongate inner member 18 rotatably disposed within the outer member);
and a motor positioned within the handle and coupled to a proximal end of the inner cutting tube ([0022]-[0023] handpiece contains a motor having a drive shaft coupled in driving engagement with the inner member), 
wherein upon activation of the motor, the motor rotates the inner cutting tube relative to the outer cutting tube ([0022]-[0023] handpiece to a motor disposed within the handpiece and having a drive shaft in driving engagement with a proximal end of the inner member; [0050] switches 57 activated by finger pressure to control rotation; cutting the anatomical tissue adjacent the opening with a cutting edge of the inner member).
However, Adams et al. (US 20040092992) do not teach wherein the distal portion includes a cutting window and a first distal hole; wherein a distal end of the inner cutting tube includes a second distal hole; wherein the first distal hole and the second distal hole are configured to allow irrigation through the inner cutting tube when the cutting window is closed.
Adams (US 20050096649) teaches wherein the distal portion (Figs.3A-4 and 8-9, distal portion 82) includes a cutting window (Figs.3A-4, cutting window 38) and a first distal hole (Figs.3A-4 and 8-9, [0007] outer tubular member 22 is formed of an electrically conductive material and a distal section, and a lumen; distal section forms a cutting window and an axial passage 40); 
wherein a distal end of the inner cutting tube (Figs.3A-4 and 8-9, [0030] distal portion 82 of the inner tubular member 24) includes a second distal hole (Figs.8-9, the axial opening 92); 
wherein the first distal hole (axial passage 40) and the second distal hole (Figs.8-9, the axial opening 92) are configured to allow irrigation through the inner cutting tube when the cutting window is closed ([0024] the axial passage 40 is formed distal the cutting window 38, and facilitates fluid flow regardless of whether the cutting window 38 is open or closed; [0030] the axial opening 92 are fluidly connected to the central lumen 84, [0038]-[0039] even in this closed position, the axial passage 40 and the axial opening 92 remain aligned and open to the central lumen 84).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adams et al. (US 20040092992) to have wherein the distal portion includes a cutting window and a first distal hole; wherein a distal end of the inner cutting tube includes a second distal hole; wherein the first distal hole and the second distal hole are configured to allow irrigation through the inner cutting tube when the cutting window is closed as taught by Adams (US 20050096649) in order to provide facilitate fluid flow through the inner tubular member ([0024]-[0026] of Adams (US 20050096649)). The modified device of Adams et al. (US 20040092992) in view of Adams (US 20050096649) will hereinafter be referred to as the modified device of Adams et al. (US 20040092992) and Adams (US 20050096649).
Regarding Claim 2, the modified device of Adams et al. (US 20040092992) and Adams (US 20050096649) teach the claimed invention as discussed above concerning claim 1 and  Adams et al. (US 20040092992) teach the single-use uterine tissue resector of claim 1 further comprising a battery (battery unit 54) positioned within the handle (handpiece 14) that is in electrical communication with the motor (Fig.1, [0044] a battery unit 54 disposed in the housing for powering motor 52 and a control unit 56).
Regarding Claim 4, the modified device of Adams et al. (US 20040092992) and Adams (US 20050096649) teach the claimed invention as discussed above concerning claim 1 and Adams et al. (US 20040092992) teach wherein the handle (handpiece 14) comprises a momentary switch (Fig.1, one or more switches 57 may be one or more momentary switches).
Regarding Claim 5, the modified device of Adams et al. (US 20040092992) and Adams (US 20050096649) teach the claimed invention as discussed above concerning claim 1 and  Adams et al. (US 20040092992) teach wherein a distal end of the inner cutting tube (elongate inner member 18) and a distal end (distal end 40) of the outer cutting tube (outer tubular member 16) form openings into a lumen of the inner cutting tube (Fig.3, opening 42 communicates with a lumen 46 through the inner member).
Regarding Claim 6, the modified device of Adams et al. (US 20040092992) and Adams (US 20050096649) teach the claimed invention as discussed above concerning claim 1 and  Adams et al. (US 20040092992) wherein a distal portion (distal end 40) of the inner cutting tube (elongate inner member 18) and a distal portion (distal end 40) of the outer cutting tube (outer tubular member 16) comprise apertures having cutting surfaces ([0007] and [0040]-[0041] cutting edges of the inner and outer members comprise a plurality of cutting teeth extending along the peripheral edges of the openings).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Adams (US 20050096649) and in further view of Shelton et al. (US 20070068990).
Regarding Claim 3, the modified device of Adams et al. (US 20040092992) and Adams (US 20050096649) teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the handle comprises a leaf spring trigger.
Shelton et al. teach wherein the handle (handle 20) comprises a leaf spring trigger (Figs.4 and 22, firing trigger 28; bias leaf spring of the firing assistance mechanism).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adams et al. (US 20040092992) and Adams (US 20050096649) teach to have herein the handle comprises a leaf spring trigger as taught by Shelton et al. in order to provide assisting firing direction or a retracting direction of the instrument ([0009]-[0012] of Shelton et al.).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Adams (US 20050096649) and in view of Curtin et al. (US 20190223898).
Regarding Claim 7, the modified device of Adams et al. (US 20040092992) and Adams (US 20050096649) teach the claimed invention as discussed above concerning claim 6, but does not teach wherein the apertures of the inner and outer cutting tubes comprise a substantially same size, shape and longitudinal placement relative to one another.
Curtin et al. teach wherein the apertures of the inner and outer cutting tubes comprise a substantially same size, shape and longitudinal placement relative to one another (Fig.3, [0022] inner member extends distally from the handpiece to a distal end having a side-facing opening adjacent the opening in the outer member; cutting edge of the inner member is cooperable with the cutting edge of the outer member).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adams et al. (US 20040092992) and Adams (US 20050096649) to have wherein the apertures of the inner and outer cutting tubes comprise a substantially same size, shape and longitudinal placement relative to one another as taught by Curtin et al. in order to provide rotation of inner tube and allowing transferring fluid ([0035]-[0037] of Curtin et al.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Adams (US 20050096649) and in further view of O'Donnell et al. (US 20130165857).
Regarding Claim 8, the modified device of Adams et al. (US 20040092992) and Adams (US 20050096649) teach the claimed invention as discussed above concerning claim 1, but does not teach a fluid chamber positioned within the handle having a lateral port that protrudes out from the handle.
O’Donnell et al. teach comprising a fluid chamber ([0004] and [0041] interior chamber 210 in fluid communication) positioned within the handle (handle assembly 20) having a lateral port (Figs.2-4, side port 195) that protrudes out from the handle (handle assembly 20).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adams et al. (US 20040092992) and Adams (US 20050096649) to have a fluid chamber positioned within the handle having a lateral port that protrudes out from the handle as taught by O’Donnell et al. in order to provide fluid communication with sheath lumen ([0040]-[0041] of O’Donnell et al.). The modified device of Adams et al. (US 20040092992) in further view Adams (US 20050096649) and in further view of O’Donnell et al. will hereinafter be referred to as the modified device of Adams et al. (US 20040092992), Adams (US 20050096649) and O’Donnell et al.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Adams (US 20050096649), in further view of O'Donnell et al. (US 20130165857) and further in view of Pingleton et al. (US 5290303).
Regarding Claim 9, the modified device of Adams et al. (US 20040092992), Adams (US 20050096649) and O’Donnell et al. teach the claimed invention as discussed above concerning claim 8, but does not teach wherein a proximal portion of the inner cutting tube passes through the fluid chamber, the proximal portion of the inner cutting tube having an aperture formed through a sidewall thereof.
Pingleton et al. teach wherein a proximal portion of the inner cutting tube (inner cutting member tuber 101) passes through the fluid chamber (Figs.1-2, col.3, lns.30-55, inner cutting member tube 101 extends longitudinally through the collection chamber to rotary drive mechanism 217), the proximal portion of the inner cutting tube having an aperture formed through a sidewall thereof (Fig.1, col.3, lns.30-55, evacuation port 119 extends radially from hollow coupler passageway 115 for suctioning tissue and other fluid from side proximal evacuation port 120 of inner cutting member tube 101).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adams et al. (US 20040092992), Adams (US 20050096649) and O’Donnell et al. to have wherein a proximal portion of the inner cutting tube passes through the fluid chamber, the proximal portion of the inner cutting tube having an aperture formed through a sidewall thereof as taught by Pingleton et al. in order to provide passage way of the inner cutting member for aspirating tissue or fluid therethrough (col.2, lns.10-28 of Pingleton et al.).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Adams (US 20050096649), in further view of O'Donnell et al. (US 20130165857) and further in view of Oskin et al. (US 20130184691).
Regarding Claim 10, the modified device of Adams et al. (US 20040092992), Adams (US 20050096649) and O’Donnell et al. teach the claimed invention as discussed above concerning claim 8, but does not teach wherein the handle comprises a cut-out through which the lateral port of the fluid chamber protrudes and is rotatable relative to the handle.
	Oskin et al. teach wherein the handle comprises a cut-out through (slot 112) which the lateral port (ports 122 and 124) of the fluid chamber protrudes and is rotatable relative to the handle (the port being movably disposed in a slot of the handle 110).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify t the modified device of Adams et al. (US 20040092992), Adams (US 20050096649) and O’Donnell et al. to have wherein the handle comprises a cut-out through which the lateral port of the fluid chamber protrudes and is rotatable relative to the handle as taught by Oskin et al. in order to provide adjustable configuration for comfortable use ([0005]-[0006] of Oskin et al.).
Claim 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (US 20170056102) in view of Kawashima (US 4292961).
Regarding Claim 11, Germain et al. disclose a hysteroscope (hysteroscope 50) comprising: a proximal body (handle 104) from which a multi-lumened (Fig.2, channels) distal outer tube extends (Figs.1-2, [0054]-[0055] an elongate shaft assembly 140 extending about longitudinal axis 168), and a proximal light post (light coupling 138) configured for attachment to a light source (light source 136); 
a working lumen positioned (a working channel 102) through the proximal body (handle 104) and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having an open distal end and an open proximal end and configured to receive a medical instrument inserted therethrough ([0054] working channel 102 of hysteroscope 50 may be configured for insertion and manipulation of tissue -resecting and extracting device 100); 
and a first irrigation lumen (Fig.2, fluid flow channel 108a) positioned through the proximal body (handle 104) and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having an open distal end (Fig.2) and a proximal valve ([0054] fluid flow channels 108a, 108b may be in fluid communication with valve-connectors 110a, 110b).
However, Germain et al. do not teach an optical lumen positioned through the proximal body and the distal outer tube having a fluid-sealed distal end configured to prevent fluid entry into the optical lumen from a surgical site, and a proximal optical output; a light transmission lumen positioned through the proximal body and the distal outer tube having a fluid-sealed distal end configured to prevent fluid entry into the light transmission lumen from the surqical site and a proximal light post configured for attachment to a light source.
Kawashima teaches an optical lumen positioned through the proximal body and the distal outer tube (Figs.1 and 3, col.2, lns.42-col.3, lns.3 at distal end; shows optical system 6 within a lumen) having a fluid-sealed distal end configured to prevent fluid entry into the optical lumen from a surgical site and a proximal optical output (Figs.1 and 3, col.2, lns.42-col.3, lns.3, cover glass 5 is fitted into observation window 3 in a water tight manner, and objective lens system 6 is disposed inside the window 3); 
a light transmission lumen (Figs.1 and 3, col.2, lns.42-col.3, lns.3, at distal end 1; shows bundle of optical fibres 8 within a lumen) positioned through the proximal body and the distal outer tube having a fluid-sealed distal end configured to prevent fluid entry into the light transmission lumen from the surqical site (Figs.1 and 3, col.2, lns.42-col.3, lns.3, light guide formed by a bundle of optical fibres 8 is fitted into and secured in illumination window 4 in a water tight manner).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Germain et al. to have an optical lumen positioned through the proximal body and the distal outer tube having a fluid-sealed distal end configured to prevent fluid entry into the optical lumen from a surgical site, and a proximal optical output; a light transmission lumen positioned through the proximal body and the distal outer tube having a fluid-sealed distal end configured to prevent fluid entry into the light transmission lumen from the surqical site and a proximal light post configured for attachment to a light source as taught by Kawashima in order to provide optical systems and optical fibers in a  watertight manner (col.2, lns.42-col.3, lns.3 of Kawashima). The modified device of Germain et al. in view of Kawashima will hereinafter be referred to as the modified device of Germain et al. and Kawashima.
Regarding Claim 14, the modified device of Germain et al. and Kawashima teach the claimed invention as discussed above concerning claim 11, and Germain et al. teach a second irrigation lumen (Fig.2, fluid flow channel 108b) positioned through the proximal body (handle 104) and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having an open distal end and a proximal valve ([0054] fluid flow channels 108a, 108b may be in fluid communication with valve-connectors 110a, 110b).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (US 20170056102) in view of in view of Kawashima (US 4292961) and in further in view of Lee (US 20130184520).
Regarding Claim 12, the modified device of Germain et al. (US 20170056102)  and Kawashima teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the proximal body comprises a flat surface to allow attachment of a handle or attachment to an examination table.
Lee teach wherein the proximal body comprises a flat surface to allow attachment of a handle or attachment to an examination table ([0050] Figs.5 and 9 main holder 50 is fixed to a rail of an operation table).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Germain et al. (US 20170056102) and Kawashima to have wherein the proximal body comprises a feature that allows attachment of a handle or attachment to an examination table as taught by Lee in order to provide attachment to an operating table ([0050] of Lee).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (US 20170056102) in view of in view of Kawashima (US 4292961) and in further in view of Germain et al. (US 20140031834).
Regarding Claim 13, the modified device of Germain et al. (US 20170056102)  and Kawashima teach the claimed invention as discussed above concerning claim 11, but does not teach wherein the optical lumen, the working lumen and the irrigation lumen are positioned within the light transmission lumen.
Germain et al. (US 20140031834) teach wherein the optical lumen (Figs.17-18, viewing channel 508), the working lumen (Figs.17-18, working channel 510) and the irrigation lumen (Figs.17-18, one or more fluid inflow or outflow channels) are positioned within the light transmission lumen (Figs.17-18, optic fibers in shaft portion 512; shows other lumens are within the shaft portion).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Germain et al. (US 20170056102) and Kawashima to have wherein the optical lumen, the working lumen and the irrigation lumen are positioned within the light transmission lumen as taught by Germain et al. (US 20140031834) in order to provide one or more channels within a shaft ([0086]-[0088] of Germain et al.).
Claim 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Adams (US 20050096649), in further view of Germain et al. (US 20170056102) and further in view of Kawashima (US 4292961).
Regarding Claim 15, Adams et al. (US 20040092992) disclose a medical system comprising: a single-use uterine tissue resector (disposable battery powered rotary tissue cutting instrument 10) comprising: 
a handle (handpiece 14); 
an outer cutting tube (Figs.1-2, elongate outer tubular member 16) having a proximal portion statically attached to the handle (Figs.1-2, [0040] an outer tubular member or sleeve having a proximal end fixedly attached to an outer member hub 20 which, in turn, is fixedly attached to the handpiece 14);
an inner cutting tube concentrically positioned and rotatable within a lumen of the outer cutting tube (Fig.2, [0040] an elongate inner member 18 rotatably disposed within the outer member);
and a motor positioned within the handle and coupled to a proximal end of the inner cutting tube ([0022]-[0023] handpiece contains a motor having a drive shaft coupled in driving engagement with the inner member), 
wherein upon activation of the motor, the motor rotates the inner cutting tube relative to the outer cutting tube ([0022]-[0023] handpiece to a motor disposed within the handpiece and having a drive shaft in driving engagement with a proximal end of the inner member; [0050] switches 57 activated by finger pressure to control rotation; cutting the anatomical tissue adjacent the opening with a cutting edge of the inner member).
However, Adams et al. (US 20040092992) do not teach a distal portion comprising a cuttinq window and a first distal hole; wherein a distal end of the inner cutting tube includes a second distal hole; wherein the first distal hole and the second distal hole are configured to allow irrigation through the inner cutting tube when the cutting window is closed.
Adams (US 20050096649) teaches a distal portion (Figs.3A-4 and 8-9, distal portion 82) comprising a cutting window (Figs.3A-4, cutting window 38) and a first distal hole (Figs.3A-4 and 8-9, [0007] outer tubular member 22 is formed of an electrically conductive material and a distal section, and a lumen; distal section forms a cutting window and an axial passage 40); 
wherein a distal end  of the inner cutting tube (Figs.3A-4 and 8-9, [0030] distal portion 82 of the inner tubular member 24) includes a second distal hole (Figs.8-9, the axial opening 92); 
wherein the first distal hole (axial passage 40) and the second distal hole (Figs.8-9, the axial opening 92) are configured to allow irrigation through the inner cutting tube when the cutting window is closed ([0024] the axial passage 40 is formed distal the cutting window 38, and facilitates fluid flow regardless of whether the cutting window 38 is open or closed; [0030] the axial opening 92 are fluidly connected to the central lumen 84, [0038]-[0039] even in this closed position, the axial passage 40 and the axial opening 92 remain aligned and open to the central lumen 84).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Adams et al. (US 20040092992) to have a distal portion comprising a cuttinq window and a first distal hole; wherein a distal end of the inner cutting tube includes a second distal hole; wherein the first distal hole and the second distal hole are configured to allow irrigation through the inner cutting tube when the cutting window is closed as taught by Adams (US 20050096649) in order to provide facilitate fluid flow through the inner tubular member ([0024]-[0026] of Adams (US 20050096649)). The modified device of Adams et al. (US 20040092992) in view of Adams (US 20050096649) will hereinafter be referred to as the modified device of Adams et al. (US 20040092992) and Adams (US 20050096649).
The modified device of Adams et al. (US 20040092992) and Adams (US 20050096649) teach the features as discussed above, but does not teach a hysteroscope comprising: a proximal body from which a multi-lumened distal outer tube extends, and a proximal light post configured for attachment to a light source; a working lumen positioned through the proximal body; and the distal outer tube having an open distal end and an open proximal end and through which the resector is reversibly inserted; and a first irrigation lumen positioned through the proximal body and the distal outer tube having an open distal end and a proximal valve
Germain et al. (US 20170056102) disclose a hysteroscope (hysteroscope 50) comprising: a proximal body (handle 104) from which a multi-lumened (Fig.2, channels) distal outer tube extends (Figs.1-2, [0054]-[0055] an elongate shaft assembly 140 extending about longitudinal axis 168), and a proximal light post (light coupling 138) configured for attachment to a light source (light source 136); 
a working lumen positioned (a working channel 102) through the proximal body (handle 104); and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having an open distal end and an open proximal end and through which the resector is reversibly inserted ([0054] working channel 102 of hysteroscope 50 may be configured for insertion and manipulation of tissue -resecting and extracting device 100); 
and a first irrigation lumen (Fig.2, fluid flow channel 108a) positioned through the proximal body (handle 104) and the distal outer tube (Figs.1-2, an elongate shaft at end 145) having an open distal end (Fig.2) and a proximal valve ([0054] fluid flow channels 108a, 108b may be in fluid communication with valve-connectors 110a, 110b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified device of Adams et al. (US 20040092992) and Adams (US 20050096649) to have a hysteroscope comprising: a proximal body from which a multi-lumened distal outer tube extends, and a proximal light post configured for attachment to a light source; a working lumen positioned through the proximal body; and the distal outer tube having an open distal end and an open proximal end and through which the resector is reversibly inserted; and a first irrigation lumen positioned through the proximal body and the distal outer tube having an open distal end and a proximal valve as taught by Germain et al. (US 20170056102) in order to provide hysteroscopic resection device to resection and extraction of tissue, for example, uterine polyps and other abnormal uterine tissue ([0006]-[0007] of Gemain et al.). The modified device of Adams et al. (US 20040092992) in view of Adams (US 20050096649) and in further view of Germain et al. (US 20170056102) will hereinafter be referred to as the modified device of Adams et al. (US 20040092992), Adams (US 20050096649) and Germain et al. (US 20170056102).
The modified device of Adams et al. (US 20040092992), Adams (US 20050096649) and Germain et al. (US 20170056102) teach the features as discussed above, but does not teach an optical lumen positioned through the proximal body and the distal outer tube having a fluid-sealed distal end configured to prevent a fluid entry into the optical lumen from a surgical site, and a proximal optical output; a light transmission lumen positioned through the proximal body and the distal outer tube having a fluid-sealed distal end configured to prevent the fluid entry into the light transmission lumen to the surgical site.
Kawashima teaches an optical lumen positioned through the proximal body and the distal outer tube (Figs.1 and 3, col.2, lns.42-col.3, lns.3 at distal end; shows optical system 6 within a lumen) having a fluid-sealed distal end configured to prevent fluid entry into the optical lumen from a surgical site and a proximal optical output (Figs.1 and 3, col.2, lns.42-col.3, lns.3, cover glass 5 is fitted into observation window 3 in a water tight manner, and objective lens system 6 is disposed inside the window 3);
a light transmission lumen (Figs.1 and 3, col.2, lns.42-col.3, lns.3, at distal end 1; shows bundle of optical fibres 8 within a lumen) positioned through the proximal body and the distal outer tube having a fluid-sealed distal end configured to prevent fluid entry into the light transmission lumen from the surqical site (Figs.1 and 3, col.2, lns.42-col.3, lns.3, light guide formed by a bundle of optical fibres 8 is fitted into and secured in illumination window 4 in a water tight manner).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified device of Adams et al. (US 20040092992), Adams (US 20050096649) and Germain et al. (US 20170056102) to have an optical lumen positioned through the proximal body and the distal outer tube having a fluid-sealed distal end configured to prevent fluid entry into the optical lumen from a surgical site, and a proximal optical output; a light transmission lumen positioned through the proximal body and the distal outer tube having a fluid-sealed distal end configured to prevent fluid entry into the light transmission lumen from the surqical site and a proximal light post configured for attachment to a light source as taught by Kawashima in order to provide optical systems and optical fibers in a watertight manner (col.2, lns.42-col.3, lns.3 of Kawashima). The modified device of Adams et al. (US 20040092992) in view of Adams (US 20050096649), in further view of Germain et al. (US 20170056102) and further in view of Kawashima will hereinafter be referred to as the modified device of Adams et al. (US 20040092992), Adams (US 20050096649), Germain et al. (US 20170056102) and Kawashima.
Regarding Claim 18, the modified device of Adams et al. (US 20040092992), Adams (US 20050096649), Germain et al. (US 20170056102) and Kawashima teach the claimed invention as discussed above concerning claim 15, and Germain et al. (US 20170056102) teach wherein the distal outer tube of the hysteroscope comprises an outer diameter of about 5.8 millimeters ([0054] an elongated shaft 105 having a diameter of 5 mm to 7).
Regarding Claim 19, the modified device of Adams et al. (US 20040092992), Adams (US 20050096649), Germain et al. (US 20170056102) and Kawashima teach the claimed invention as discussed above concerning claim 15, and Adams et al. (US 20040092992) teach wherein the resector further comprises a battery (battery unit 54) positioned within the handle (handpiece 14) that is in electrical communication with the motor (Fig.1, [0044] a battery unit 54 disposed in the housing for powering motor 52 and a control unit 56).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Adams (US 20050096649), in further view of Germain et al. (US 20170056102), further in view of Kawashima (US 4292961) and further in view of Callister et al. (US 20050288551).
Regarding Claim 16, the modified device of Adams et al. (US 20040092992), Adams (US 20050096649), Germain et al. (US 20170056102) and Kawashima teach the claimed invention as discussed above concerning claim 15, but does not teach a modular flow channel reversibly insertable through the working channel of the hysteroscope.
Callister et al. teach a modular flow channel (delivery catheter 45) reversibly insertable through the working channel of the hysteroscope (Figs.5-6, [0050]-[0051] allow the delivery catheter 45 to be inserted into the working channel 42 and can be advanced or retracted; delivery catheter 45 within working channel 42 delivering fluid).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adams et al. (US 20040092992), Adams (US 20050096649), Germain et al. (US 20170056102) and Kawashima to have a modular flow channel reversibly insertable through the working channel of the hysteroscope as taught by Callister et al. in order to provide irrigation and drain of fluid to/from the uterus ([0051] of Callister et al.).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Adams (US 20050096649), in further view of Germain et al. (US 20170056102), further in view of Kawashima (US 4292961) and further in view of Germain et al. (US 20140031834).
Regarding Claim 17, the modified device of Adams et al. (US 20040092992), Adams (US 20050096649), Germain et al. (US 20170056102) and Kawashima teach the claimed invention as discussed above concerning claim 15, but does not teach wherein the optical lumen, the working lumen and the irrigation lumen are positioned within the light transmission lumen of the hysteroscope.
Germain et al. (US 20140031834) teach wherein the optical lumen (Figs.17-18, viewing channel 508), the working lumen (Figs.17-18, working channel 510) and the irrigation lumen (Figs.17-18, one or more fluid inflow or outflow channels) are positioned within the light transmission lumen of the hysteroscope (Figs.17-18, optic fibers in shaft portion 512).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adams et al. (US 20040092992), Adams (US 20050096649), Germain et al. (US 20170056102) and Kawashima to have wherein the optical lumen, the working lumen and the irrigation lumen are positioned within the light transmission lumen of the hysteroscope as taught by Germain et al. (US 20140031834) in order to provide one or more channels within a shaft ([0086]-[0088] of Germain et al.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20040092992) in view of Adams (US 20050096649), in further view of Germain et al. (US 20170056102) and further in view of Kawashima (US 4292961) in further view of Shelton et al. (US 20070068990).
Regarding Claim 20, the modified device of Adams et al. (US 20040092992), Adams (US 20050096649), Germain et al. (US 20170056102) and Kawashima teach the claimed invention as discussed above concerning claim 15, and Adams et al. (US 20040092992) teach wherein the handle (handpiece 14) comprises a momentary switch (Fig.1, one or more switches 57 may be one or more momentary switches).
However, the modified device does not teach the handle comprising a leaf spring trigger.
Shelton et al. teach wherein the handle (handle 20) comprising a leaf spring trigger (Figs.4 and 22, firing trigger 28; bias leaf spring of the firing assistance mechanism).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Adams et al. (US 20040092992), Adams (US 20050096649), Germain et al. (US 20170056102) and Kawashima to have herein the handle comprising a leaf spring trigger as taught by Shelton et al. in order to provide assisting firing direction or a retracting direction of the instrument ([0009]-[0012] of Shelton et al.).
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140324065 A1		Bek; Robin et al.
US 6068641 A			Varsseveld; Cris Van
Bek et al. (US 20140324065) disclose a tissue resecting device 100 having a highly elongated shaft assembly 140 configured to extend through the working channel 102 in the hysteroscope. A handle 142 of the tissue resecting device 100 is adapted for manipulating the electrosurgical working end 145 of the device. In use, the handle 142 can be manipulated both rotationally and axially, for example, to orient the working end 145 to resect targeted fibroid tissue. The tissue resecting device 100 has subsystems coupled to its handle 142 to enable electrosurgical resection of targeted tissue. The device comprises a seal housing 162 that carries a flexible seal 164 carried by the hysteroscope handle 104 for sealing the shaft 140 of the tissue resecting device 100 in the working channel 102 to prevent distending fluid from escaping from a uterine cavity.  (See figures below and [0053]-[0057]).

    PNG
    media_image1.png
    224
    236
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    591
    348
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    521
    771
    media_image3.png
    Greyscale

Varsseveld (US 6068641) discloses a rotatable shaver in the form of an endoscopic burr instrument suitable for use at a non-fluid filled surgical site. The distal tip of the inner member is provided with a cutting element or burr 20 having a proximal end and a distal end, and an aperture 22 for providing access to the interior lumen 24 of the inner member. In FIGS. 9-11, distal channel section 130 may be the only exit aperture for irrigating fluid from the distal tip of the burr.  (See figures and summary).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795